DETAILED ACTION
This Office action is in response to the election filed on 22 July 2021.  Claims 1-20 are pending in the application.  Claims 11-20 have been withdrawn from consideration by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-10 are readable, in the reply filed on 22 July 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al., US 2020/0091309.
With respect to claim 1, Lin et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1-8A, comprising: 
providing a substrate 102 (see Fig. 2B); 
forming a plurality of fins 106a and 106b spaced apart on the substrate 102 (see Fig. 2B); 
forming a dummy gate structure 122/124/110 across the plurality of fins 106a and 106b and on the substrate 102 (see Figs. 2B and 3); 
forming a first sidewall spacer 132 on a sidewall of the dummy gate structure 122/124/110 (see Fig. 3); 
forming an interlayer dielectric layer 134 on the substrate 102 and the fins 106a and 106b, and on a portion of a sidewall of the first sidewall spacer 132, wherein a top of the interlayer dielectric layer 134 is lower than a top of the first sidewall spacer 132 (see Figs. 2A and 3 and paragraphs [0031]-[0032] and [0039]); and 
forming a second sidewall spacer 130 on the interlayer dielectric layer 134 and on a sidewall of the first sidewall spacer 132 (see Fig. 8A and paragraphs [0046]-[0047]), see paragraphs [0015]-[0024] and [0029]-[0048].  
With respect to claim 2, in the method of Lin et al., the first sidewall spacer 132 includes a single-layer structure or a stacked-layer structure, see Fig. 2A.  

With respect to claim 4, in the method of Lin et al., thickness of the first sidewall spacer 132 is about 3 nm to about 8 nm, see paragraph [0031].  
With respect to claim 5, in the method of Lin et al., 14Attorney Docket No.: 00158.0673. OUSthe second sidewall spacer 130 includes a single-layer structure or a stacked-layer structure, see Fig. 8A.  
With respect to claim 6, in the method of Lin et al., the second sidewall spacer is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof, see paragraph [0047].  
With respect to claim 7, in the method of Lin et al., a thickness of the second sidewall spacer 130 is about 2 nm to about 6 nm, see paragraph [0047].  
With respect to claim 8, in the method of Lin et al., the interlayer dielectric layer 134 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the method of Lin et al., forming the interlayer dielectric layer includes: forming an initial interlayer dielectric layer on the substrate 102 and the fins 106a and 106b, and on the sidewall of the first sidewall spacer 132 (see Fig. 2A and paragraphs [0031]-[0032]), wherein the initial interlayer dielectric layer has a top coplanar with the top of the first sidewall spacer 132 (see Fig. 2A); and etching back the initial interlayer dielectric layer to form the interlayer dielectric layer 134 having the top lower than the top of the first sidewall spacer 132 (see Fig. 3 and paragraph [0039].  
.

Claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hung et al., US 2020/0105613,
With respect to claim 1, Hung et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1-14A, comprising: 
providing a substrate 50 (see Fig. 2); 
forming a plurality of fins 60 spaced apart on the substrate 50 (see Fig. 3); 
forming a dummy gate structure 66/68 across the plurality of fins 60 and on the substrate 50 (see Figs.5 and 6); 
forming a first sidewall spacer 87 on a sidewall of the dummy gate structure66/68 (see Fig. 6); 
forming an interlayer dielectric layer 90 on the substrate 50 and the fins 60, and on a portion of a sidewall of the first sidewall spacer 87 (see Figs. 8A and 8C), wherein a top of the interlayer dielectric layer 90 is lower than a top of the first sidewall spacer 87 (see Fig. 10); and 
forming a second sidewall spacer 142 on the interlayer dielectric layer 90 and on a sidewall of the first sidewall spacer 87, see paragraphs [0023]-[0076].  
With respect to claim 2, in the method of Hung et al., the first sidewall spacer 87 includes a single-layer structure or a stacked-layer structure, see Fig. 6.  

With respect to claim 5, in the method of Hung et al., 14Attorney Docket No.: 00158.0673. OUSthe second sidewall spacer 142 includes a single-layer structure or a stacked-layer structure, see Fig. 14A.  
With respect to claim 6, in the method of Hung et al., the second sidewall spacer is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof, see paragraph [0075].  
With respect to claim 8, in the method of Hung et al., the interlayer dielectric layer 90 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0047].  
With respect to claim 9, in the method of Hung et al., forming the interlayer dielectric layer includes: forming an initial interlayer dielectric layer on the substrate and the fins, and on the sidewall of the first sidewall spacer, wherein the initial interlayer dielectric layer has a top coplanar with the top of the first sidewall spacer (see Fig. 8A); and etching back the initial interlayer dielectric layer to form the interlayer dielectric layer having the top lower than the top of the first sidewall spacer (see Fig. 10), see paragraphs [0046], [0047], and [0060].  
With respect to claim 10, the method of Hung et al. further includes forming a source/drain region 80 in the fins on both sides of the dummy gate structure; and forming conductive plugs 106 over the source/drain region, see Figs. 1 and 16A and paragraph [0079].

s 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cai et al., US 2014/0110798.
With respect to claim 1, Cai et al. disclose a fabrication method of a semiconductor device, shown in Figs. 2A-2J, comprising: 
providing a substrate 10 (see Fig. 2A); 
forming a plurality of fins 13 (between isolation regions 12) spaced apart on the substrate 10 (see Fig. 2B); 
forming a dummy gate structure 14/16A across the plurality of fins 13 and on the substrate 10 (see Fig. 2B); 
forming a first sidewall spacer 20/22/26 on a sidewall of the dummy gate structure 14/16A (see Figs. 2C and 2D); 
forming an interlayer dielectric layer 28R on the substrate 10 and the fins 13, and on a portion of a sidewall of the first sidewall spacer 20/22/26 (see Fig. 2D), wherein a top of the interlayer dielectric layer 28R is lower than a top of the first sidewall spacer 20/22/26 (see Fig. 2F); and 
forming a second sidewall spacer 38 on the interlayer dielectric layer 28R and on a sidewall of the first sidewall spacer 20, see Figs. 2A-2J and paragraphs [0027]-[0037].  
With respect to claim 2, in the method of Cai et al., the first sidewall spacer includes a single-layer structure or a stacked-layer structure, as shown in Fig. 2D.  
With respect to claim 3, in the method of Cai et al., the first sidewall spacer 20/22/26 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see paragraphs [0030] and [0031].  

With respect to claim 5, in the method of Cai et al., the second sidewall spacer 38 includes a single-layer structure or a stacked-layer structure, as shown in Fig. 2J.  
With respect to claim 7, in the method of Cai et al., a thickness of the second sidewall spacer 38 is about 2 nm to about 6 nm, see paragraphs [0030] and [0031]. Since the second sidewall pacer 38 replaces first sidewall spacer 22, which has a thickness of 5-10 nm (¶ [0030]), and first sidewall spacer 26, which has a thickness of 2-5 nm (¶ [0031]), the second sidewall spacer 38 can have a thickness of 7 nm, which anticipates the upper limit of Applicant’s claimed range of thicknesses, that is, a thickness of “about 6 nm”.  
With respect to claim 8, in the method of Cai et al., the interlayer dielectric layer 28 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the method of Cai et al., forming the interlayer dielectric layer 28 includes: forming an initial interlayer dielectric layer 28 on the substrate and the fins, and on the sidewall of the first sidewall spacer20/22/26  (see Fig. 2D), wherein the initial interlayer dielectric layer 28 has a top coplanar with the top of the first sidewall spacer 20/22/26 (see Fig. 2E); and etching back the initial interlayer dielectric layer 28 to form the interlayer dielectric layer 28R having the top lower than the top of the first sidewall spacer 22/24/26 (see Fig. 2F), see paragraphs [0032] and [0033].  
.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ching et al., US 2018/0175162.
With respect to claim 1, Ching et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1A-1I, comprising: 
providing a substrate 102 (see Fig. 1A); 
forming a plurality of fins 108 (Fig. 1B and paragraph [0024]) spaced apart on the substrate 102 (Although only one fin is shown in Fig. 1B, Fig. 5 shows a plurality of fins, see paragraphs [0068]-[0069].); 
forming a dummy gate structure 112/114 across the plurality of fins 108 and on the substrate 102 (see Fig. 1F and paragraph [0026]-[00228); 
forming a first sidewall spacer 122a on a sidewall of the dummy gate structure 112/114 (see Figs 1G and 1H and paragraph [0029]); 
forming an interlayer dielectric layer 124 on the substrate 102 and the fins 108, and on a portion of a sidewall of the first sidewall spacer 122a (as shown in Fig. 1H), wherein a top of the interlayer dielectric layer 124 is lower than a top of the first sidewall spacer 122a (as shown in Fig. 1H); and 
forming a second sidewall spacer 128 on the interlayer dielectric layer 124 and on a sidewall of the first sidewall spacer 122a (as shown in Fig. 1I).  

With respect to claim 3, in the method of Ching et al., the first sidewall spacer 122a is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see paragraph 0028].  
With respect to claim 4, in the method of Ching et al., a thickness of the first sidewall spacer is about 3 nm to about 8 nm, see paragraphs [9928]-[0029].  
With respect to claim 5, in the method of Ching et al., the second sidewall spacer 128 includes a single-layer structure or a stacked-layer structure, as shown in Fig. 1I.  
With respect to claim 6, in the method of Ching et al., the second sidewall spacer is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof, see paragraph [0032].  
With respect claim 8, in the method of Ching et al., the interlayer dielectric layer 124 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0028]..
With respect to claim 10, the method of Ching et al. further includes forming a source/drain region 126 in the fins 108 on both sides of the dummy gate structure112/114, and 15Attorney Docket No.: 00158.0673. OUSforming conductive plugs 148 over the source/drain region 126, as shown in Fig. 1N.

Claim 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ching et al., US 9,741,821
With respect to claim 1, Ching et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1-12, comprising: 
providing a substrate 20 (see Fig.1); 
forming a plurality of fins 30 spaced apart on the substrate 20 (see Fig. 3);
forming a dummy gate structure 46 across the plurality of fins 30 and on the substrate 20 (see Fig. 10B); 
forming a first sidewall spacer 48 on a sidewall of the dummy gate structure 46 (see Fig. 12); 
forming an interlayer dielectric layer 50 on the substrate 20 and the fins 30, and on a portion of a sidewall of the first sidewall spacer 48, wherein a top of the interlayer dielectric layer 50 is lower than a top of the first sidewall spacer 48 (see Fig. 12); and
forming a second sidewall spacer 55 on the interlayer dielectric layer 50 and on a sidewall of the first sidewall spacer 48, see Fig. 13, see column 2, lines 33, to column 5, line 61.  
With respect to claim 2, in the method of Ching et al., the first sidewall spacer 48 includes a single-layer structure or a stacked-layer structure, as shown in Fig. 12 and column 5, lines 10-31.  
With respect to claim 3, in the method of Ching et al., the first sidewall spacer 48 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see column 5, lines 10-31.  

With respect to claim 8, in the method of Ching et al., the interlayer dielectric layer  is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see column 5, lines 10-31.  
With respect to claim 10, the method of Ching et al. further includes forming a source/drain region 52 in the fins on both sides of the dummy gate structure 46 (see Fig. 12); and forming conductive plugs 54 over the source/drain region 52 (see Fig. 16B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose a fabrication method of a semiconductor device having a plurality of fins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822